   Case 1:20-cr-00239-TSE Document 19 Filed 10/09/20 Page 1 of 1 PageID# 88




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION


UNITED STATES OF AMERICA

        V.                                                    Criminal No. 20-CR-239



ALEXANDA AMON KOTEY and
EL SHAFEE ELSHEIKH,

                                              ORDER


       In accordance with Criminal Justice Act Guidelines § 250.53.10 appointed counsel may, with

prior authorization from the Court, seek to claim compensation for an attorney who is not a partner or

associate, within the maximum compensation allowed by the Criminal Justice Act, separately

identifying the provider of each service. Appointed counsel Nina Ginsberg has sought authorization
for the services of attorney Jessica Carmichael of Carmichael, Elli & Brock. Ms. Ginsberg's request
will be granted.

       Accordingly,

       It is hereby ORDERED that appointed counsel Nina Ginsberg is AUTHORIZED to claim

compensation for attorney Jessica Carmichael.

       The Clerk is directed to send a copy of this Order to all counsel ofrecord.

Alexandria, VA
October 9, 2020




                                                          T.S. Ellis, m
                                                          United States D itrict Judge
